IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00034-CR

MARCO DANE JOSHUA,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 15-05246-CRF-85


                          MEMORANDUM OPINION


      Marco Joshua entered a plea of guilty to the offense of possession of a controlled

substance. The trial court assessed punishment at two years confinement and a $500 fine.

The trial court suspended imposition of the confinement portion of the sentence and

placed Joshua on community supervision for four years. The State filed a motion to

revoke Joshua’s community supervision, and the trial court held a hearing on the motion.

Joshua pleaded true to violating Condition 1 of his community supervision. The trial
court revoked Joshua’s community supervision and sentenced Joshua to two years

confinement. We affirm.

        Joshua’s appointed counsel filed an Anders brief asserting that she has diligently

reviewed the appellate record and that, in her opinion, the appeal is frivolous. See Anders

v. California, 386 U.S. 738 (1967). Counsel informed Joshua of his right to submit a brief

on his own behalf. Joshua did not file a brief. Counsel's brief evidences a professional

evaluation of the record for error, and we conclude that counsel performed the duties

required of appointed counsel. See Anders v. California, 386 U.S. at 744; High v. State, 573
S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re Schulman, 252 S.W.3d 403, 407 (Tex.

Crim. App. 2008).

        In reviewing an Anders appeal, we must, "after a full examination of all the

proceedings, ... decide whether the case is wholly frivolous." See Anders v. California, 386

U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal

is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact." McCoy v.

Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire record in this

appeal, we determine the appeal to be wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial court's judgment.

        Counsel's request that she be allowed to withdraw from representation of Joshua

is granted. Additionally, counsel must send Joshua a copy of our decision, notify Joshua

of his right to file a pro se petition for discretionary review, and send this Court a letter


Joshua v. State                                                                        Page 2
certifying counsel's compliance with Texas Rule of Appellate Procedure 48.4.

TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409 n.22.




                                                 AL SCOGGINS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; motion granted
Opinion delivered and filed February 7, 2018
Do not publish
[CR25]




Joshua v. State                                                        Page 3